Case 3:19-cv-00561-MMH-JBT Document1 Filed 05/10/19 Page 1 of 5 PageID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
ANTONIO GARCIA, )
)
Plaintiff, )
)

v. ) CASE NO.:
)
G4S SECURE SOLUTIONS (USA) INC.,_ )
)
)

Defendant.

NOTICE OF REMOVAL

G4S Secure Solutions (USA) Inc. (“G4S” or “Defendant”), by its counsel and consistent
with 28 U.S.C. §§ 1331, 1367, 1441 and 1446, notifies this Court that it is removing the above-
captioned action, currently pending as Case No. 16-2019-CA-00282? in the Circuit Court of the
Fourth Judicial Circuit in and for Duval County, Florida Civil Division to the United States
District Court for the Middle District of Florida, Jacksonville Division. As grounds for removal,
GAS states as follows:

il On or about April 16, 2019, Plaintiff filed a lawsuit in Circuit Court of the Fourth
Judicial Circuit in and for Duval County, Florida Civil Division captioned Antonio Garcia y.
G4S Secure Solutions (USA) Inc., arising out of Plaintiff's employment with G4S. [See Exhibit
A, State Court Documents, Plaintiff's Complaint, Case No. 16-201-CA-002822.]

2: This Notice of Removal is timely under 28 U.S.C. § 1446 in that it was filed
within thirty days of April 22, 2019, which is the date of service on G4S.

a G4S filed this Notice of Removal on May 10, 2019.
Case 3:19-cv-00561-MMH-JBT Document1 Filed 05/10/19 Page 2 of 5 PagelD 2

4. The above described action is one which may be removed by G4S consistent with
the provisions of 28 U.S.C. §§ 1331, 1367, 1441, on the basis of federal question jurisdiction and
supplemental jurisdiction as indicated by the following circumstances:

Federal Question and Supplemental Jurisdiction

5), In his Complaint, Plaintiff alleges G4S violated the Fair Labor Standards Act
(“FLSA”), 28 U.S.C. § 201 et seq. and seeks to recover unpaid minimum wages and overtime
compensation. Plaintiff also makes a claim seeking unpaid wages under Florida common law.
[Exhibit A, Plaintiff's Complaint q 1.]

6. This Court has original subject matter jurisdiction over this matter under 28
U.S.C. § 1331 because two of Plaintiff's three claims —violations of the FLSA, 29 U.S.C. §
255(a) — arise “under the Constitution, laws, or treaties of the United States.”

¥, Consistent with 28 U.S.C. §§ 1367 and 1441(c), this Court has supplemental
jurisdiction over Plaintiff's remaining state law claim for unpaid wages under Florida common
law, Fla. Stat. § 448.08.

8. This Court previously ruled it was proper to exercise supplemental jurisdiction
over an hourly employee’s claim to recover unpaid wages under Fla. Stat. § 448.08 because it
was so related to the plaintiff's FLSA claim for overtime compensation that it formed “part of
the same case or controversy under Article III of the United States Constitution.” Latortue y.
Fast Payday Loans, Inc., 2010 U.S. Dist. LEXIS 6386 *3 (M.D. Fla. 2010).

9, The Middle District of Florida, Jacksonville Division, is the proper judicial

district for removal because Duval County is where the action is currently pending.
Case 3:19-cv-00561-MMH-JBT Document1 Filed 05/10/19 Page 3 of 5 PagelD 3

10. Venue is proper under 28 U.S.C. § 1441(a) because this Court is the United States
District Court for the district and division corresponding to the place, Duval County, where the
action is pending.

Ti This action is not an action described in 28 U.S.C. § 1445.

12. _ By virtue of this Notice of Removal, G4S does not waive its right to respond to
the Complaint and/or assert any claims, defenses, or other motions.

1s. Consistent with 28 U.S.C. § 1446(a) and Local Rule 4.02(b) a copy of all process,
pleadings, and orders served upon Defendant in this action as of the date of filing of this Notice

of Removal is attached. [See Exhibit Al.

14, This Notice of Removal will be served on all adverse parties as required by 28

U.S.C. § 1446.

15. _A true and correct copy of this Notice of Removal will be filed with the clerk of
the Circuit Court for the Fourth Judicial Circuit, in and for Duval County, Florida Civil Division

consistent with 28 U.S.C. § 1446.

This action is properly removed from the Circuit Court of the Fourth Judicial Circuit, in
and for Duval County, Florida Civil Division, to this Court for all further proceedings.

Respectfully submitted,

/s/ Kelly Eisenlohr-Moul

Kelly Eisenlohr-Moul

Fla. Bar No. 1003246

Dinsmore & Shohl LLP

1100 Peachtree Street

Suite 950

Atlanta, Georgia 30309
Telephone: 470-300-5337
Email: kelly.eisenlohr-moul@dinsmore.com
Counsel for Defendant

G4S Secure Solutions (USA) Inc.
Case 3:19-cv-00561-MMH-JBT Document1 Filed 05/10/19 Page 4 of 5 PagelD 4

NOTICE OF REMOVED ACTION

Please take Notice that on May 10, 2019, Defendant G4S Secure Solutions (USA) Inc.

>

removed this action to the United States District Court for the Middle District of Florida,

Jacksonville Division, consistent with a Notice of Removal, which is attached as Exhibit A.

Respectfully submitted,

/s/ Kelly Eisenlohr-Moul

Kelly Eisenlohr-Moul

Fla. Bar No. 1003246

Dinsmore & Shohl LLP

1100 Peachtree Street

Suite 950

Atlanta, Georgia 30309

Telephone: 470-300-5337

Email: kelly.eisenlohr-moul@dinsmore.com

Counsel for Defendant
G4S Secure Solutions (USA) Inc.
Case 3:19-cv-00561-MMH-JBT Document1 Filed 05/10/19 Page 5 of 5 PageID 5

CERTIFICATE OF SERVICE

I certify that on this 10th day of May, 2019, J electronically filed this document with the
Clerk of the Court, and also mailed a copy of the document to:

Luis A. Cabassa
Wentzel Fenton Cabassa, P.A.
1110 N. Florida Avenue, Suite 300
Tampa, Florida 33602
Ték 813-229-8712

lcabassa@wfclaw.com

/s/ Kelly Eisenlohr-Moul
Kelly Eisenlohr-Moul

Counsel for Defendant
G4S Secure Solutions (USA) Ine.
